Buchanan, J.
Plaintiff sues the defendants for a trespass, for removing a house from her lot of ground to an adjoining lot belonging to one of the defendants, Miller.
*450The answer of Miller is a general denial.
Defendant Schnatman pleads, that he was employed by the other defendant to remove the house: and that, if plaintiff has sustained any damage, Miller alone is responsible.
It is proved that the plaintiff bought the lot with the house on it. The defendant Miller’s title to other lots in the same square is also in evidence. He bought the naked lots, and there is not a word of proof tending to justify this singular trespass.
The case appears to have been defended by Schnatman alone; and the whole effort on Ms part, on trial, was to show that he had not been notified of the title of plaintiff to the house. The negative evidence of Ms witnesses, laborers in his employ, opposed to the positive evidence of two witnesses, proving notice to Schnatman that he was trespassing, and that Miller had no title to the house.
There was judgment against Miller, and in favor of Schnatman.,
Plaintiff appeals.
A review of the evidence has brought us to the conclusion, that the defendant Schnatman, as a willful co-trespasser with the other defendant, Miller, is bound in solido with Miller for the damages occasioned by the trespass; which appear to have been correctly estimated by the District Judge.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed as to the appellant, Schnatman; and that plaintiff recover of the defendant, Henry Schnatman, the sum of five hundred dollars, with legal interest from March 22d, 1858, as the value of the buildings removed, and thirty-two dollars for loss of rent, and costs in both courts.
Land, J., absent.